DETAILED ACTION
  	This Office Action is in response to the amendment filed on 12/06/2021 in which Claims 1-16 and 18-20 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 11/04/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Terminal Disclaimer
The terminal disclaimer filed on 12/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application No. 16/508,868 (Patent No. US 10,880,309 B2), Application No. 17,134,011 (Patent No. US 11115413 B2), Application No. 15/223,461 (Patent No. US 10,389,716 B2), Application No.16/508,901 (Patent No. US 10,873,581 B2), and Application No. 16/508,926 (Patent No. US 10,841,308 B2 respectively have been reviewed and is accepted. The terminal disclaimer has been recorded.
 				Allowable Subject Matter
1.	  Claims 1-16 and 18-20 are allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance: 

Soelberg et al. (US 20070066288 A1, prior art on the record) discloses a method of operating a wireless communications network of the type having multiple users of wireless communication devices. The method includes the steps of storing a contact directory for a first user in a network-based storage device and granting a second user access to the first user's contact directory. Preferably, the step of granting a second user access is conditioned upon the first user having previously authorized the second user to have such access. Examples of authorizing the second user include authorizing the second user based upon a password or approving the second user based on a unique identifier identifying the second user or the second user's wireless device. The access granted to the second user can be limited to "read only" or can be read and write access. Also preferably, the method includes the steps of allowing the second user to synch his or her contact directory with the contact directory of the first user and allowing the second user to download the contact directory to his or her wireless communication device. Upon access being granted to the second user, the second user can search the database for a specific entry in the contact directory (Soelberg, Paragraph 0008).
Further, Soelberg et al. discloses mobile a communications network system that has a centralized data storage device and a plurality of wireless communication devices, wherein the centralized data storage device stores a personal contact directory of a first user that can be accessed by a second user. Preferably, the wireless 
 	Tulsyan (US 20070220594 A1, prior art on the record) discloses a software based secure, robust, flexible, usable, economical, and auditable single method that can reduce chances of identity theft occurring from phishing, pharming, man-in-middle theft, spy-ware, and key logger theft in everyday consumer e-commerce. This is achieved by deploying multifactor authentication based on static and dynamic factors stores/generated at multiple places. Thus, this single software based system makes multifactor authentication practical for widespread use (Tulsyan, Paragraph 0062). 
Further, Tulsyan discloses implementation of the invention using a client or web-based client software and corresponding server software. The client software component residing on user's computer generates an encrypted key string based on 
  Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards secure document storage system where an encrypted host platform disposed in a specific territory and upon which export controlled data is stored; a controller configured to allow a primary user to set permission settings and identify authorized end users and degrees of access granted to each the authorized end user, the authorized end user being pre-cleared for compliance with export controls pertaining to the export controlled data. The subject matters of independent claim 1 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. Specifically, the limitations in claim 1 that recite: “…said 7authorized end user being pre-cleared for compliance with 8regulatory controls pertaining to said regulatory controlled 9data; said controller configured to permit access to said 10encrypted host platform only if said hosting platform is in 11compliance with predefined data security protocols, said 12controller being further in combination with the rest of the limitations recited in the independent claim.  
	 The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in the independent claim 1 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 

					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498